Order filed April 19, 2016.




                                       In The

                      Fourteenth Court of Appeals
                                    ____________

                                NO. 14-14-00865-CV
                                    ____________

            CORESLAB STRUCTURES (TEXAS), INC., Appellant

                                          V.

              SCOTTSDALE INSURANCE COMPANY, Appellee


                      On Appeal from the 55th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2010-55665A

                                      ORDER

      An original clerk’s record was filed in this appeal on December 3, 2014. A first
supplemental clerk’s record was filed on March 20, 2015. A second supplemental clerk’s
record was filed on October 1, 2015. Our review has determined that relevant items have
been omitted from the clerk’s record. See Tex. R. App. P. 34.5(c). The record does not
contain any of the following:

    An Attorney’s Fees Affidavit, which is Exhibit G (Filed Under Seal pursuant to
     Protective Order) to the Affidavit of C. Scott Kinzel, which is Exhibit N to
       Coreslab’s First Amended Motion for Summary Judgment on Damages, filed in the
       trial court on April 11, 2014.

    Plavnicky Kinzel & Makowski LLP Invoices, which are Exhibit H (Filed Under
     Seal) to the Affidavit of C. Scott Kinzel, which is Exhibit N to Coreslab’s First
     Amended Motion for Summary Judgment on Damages, filed in the trial court on
     April 11, 2014.

    An Attorney’s Fees Affidavit, which is Exhibit G (Filed Under Seal pursuant to
     Protective Order) to the Amended Affidavit of C. Scott Kinzel, which is Exhibit N
     to Coreslab Structures (Texas), Inc.’s Response to Scottsdale’s Motion for
     Summary Judgment and Cross-Motion For Summary Judgment on Damages, filed
     in the trial court on September 8, 2014.

    Plavnicky Kinzel & Makowski LLP Invoices, which are Exhibit H (Filed Under
     Seal) to the Amended Affidavit of C. Scott Kinzel, which is Exhibit N to Coreslab
     Structures (Texas), Inc.’s Response to Scottsdale’s Motion for Summary Judgment
     and Cross-Motion For Summary Judgment on Damages, filed in the trial court on
     September 8, 2014.

    Exhibit P to Coreslab Structures (Texas), Inc.’s Response to Scottsdale’s Motion
     for Summary Judgment and Cross-Motion For Summary Judgment on Damages,
     filed in the trial court on September 8, 2014.

    Exhibit Q to Coreslab Structures (Texas), Inc.’s Response to Scottsdale’s Motion
     for Summary Judgment and Cross-Motion For Summary Judgment on Damages,
     filed in the trial court on September 8, 2014.

    Exhibit R to Coreslab Structures (Texas), Inc.’s Response to Scottsdale’s Motion
     for Summary Judgment and Cross-Motion For Summary Judgment on Damages,
     filed in the trial court on September 8, 2014.

    Exhibit S to Coreslab Structures (Texas), Inc.’s Response to Scottsdale’s Motion
     for Summary Judgment and Cross-Motion For Summary Judgment on Damages,
     filed in the trial court on September 8, 2014.

    Exhibit T to Coreslab Structures (Texas), Inc.’s Response to Scottsdale’s Motion
     for Summary Judgment and Cross-Motion For Summary Judgment on Damages,
     filed in the trial court on September 8, 2014.

       The Harris County District Clerk is directed to file each of the items listed above, if
the item is contained in the trial court’s case file, in the Fourteenth Court of Appeals on or
before April 29, 2016. The items, if any, that were filed under seal in the trial court should
be filed under seal with the Fourteenth Court of Appeals in a supplemental clerk’s record
under seal. The items, if any, that were not filed under seal in the trial court should be filed
with the Fourteenth Court of Appeals in a supplemental clerk’s record that is not under
seal. If one or more of the omitted items are not part of the trial court’s case file, the district
clerk is directed to file in a supplemental clerk’s record that is not under seal a certified
statement that the omitted item(s) is not a part of the trial court’s case file.



                                      PER CURIAM



Panel consists of Chief Justice Frost and Justices Jamison and Busby.